1                                                                              FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON

2
                                                                      Oct 31, 2019
3                        UNITED STATES DISTRICT COURT                     SEAN F. MCAVOY, CLERK

                        EASTERN DISTRICT OF WASHINGTON
4
     MARIN JESUS RIVERA, JR.,                    No. 4:19-cv-05185-SMJ
5
                               Petitioner,       ORDER DISMISSING HABEAS
6                                                CORPUS PETITION WITHOUT
                  v.                             PREJUDICE
7
     TOM CROSKREY,
8
                               Respondent.
9

10         By order filed August 26, 2019, the Court advised Petitioner of the

11   deficiencies of his habeas corpus petition and directed him to amend it within sixty

12   days to demonstrate that he has exhausted his state court remedies. ECF No. 7. On

13   October 21, 2019, Petitioner filed a motion for an extension of time, ECF No. 9,

14   affirmatively asserting that he has not exhausted a personal restraint petition in the

15   state courts and seeking additional time to do so.

16         It plainly appears from the petition and accompanying documents that

17   Petitioner did not exhaust his state court remedies. Therefore, the petition will be

18   dismissed. See Peterson v. Lampert, 319 F.3d 1153, 1156 (9th Cir. 2003); Vang v.

19   Nevada, 329 F.3d 1069, 1075 (9th Cir. 2003). Plaintiff has presented no basis for

20   this Court’s intervention in pending state court proceedings. See Perez v. Ledesma,


     ORDER DISMISSING HABEAS CORPUS PETITION WITHOUT PREJUDICE
     -1
1    401 U.S. 82, 85 (1971).

2          Therefore, IT IS HEREBY ORDERED that the petition, ECF No. 1, is

3    DISMISSED WITHOUT PREJUDICE for failure to exhaust state court

4    remedies. All pending motions are DENIED AS MOOT.

5          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order,

6    enter judgment, provide copies to Petitioner, and close the file. The Court certifies

7    that, pursuant to 28 U.S.C. § 1915(a)(3), an appeal from this decision could not be

8    taken in good faith and there is no basis upon which to issue a certificate of

9    appealability. See 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b). A certificate of

10   appealability is therefore DENIED.

11         DATED this 31st day of October 2019.

12                      _________________________
                        SALVADOR MENDOZA, JR.
13                      United States District Judge

14

15

16

17

18

19

20

     ORDER DISMISSING HABEAS CORPUS PETITION WITHOUT
     PREJUDICE - 2
